17 Ill. App.2d 285 (1958)
149 N.E.2d 776
Mary A. Frunk, et al., Appellees,
v.
City of Calumet City, a Municipal Corporation, Appellant.
Gen. No. 47,172.
Illinois Appellate Court  First District, Second Division.
April 1, 1958.
Released for publication May 21, 1958.
Franklin J. Stransky, and John R. Jeffers, for defendant-appellant.
Roman E. Posanski, and Jack E. Walker (Roman E. Posanski, and Charles D. Snewind, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Judgment affirmed.
Not to be published in full.